(Por la Corte, a propuesta del Juez Asociado Sr. Córdova Dávila.)
Por cuanto, solicitado por el demandante el traslado de este pleito a la Corte de Distrito del Distrito Judicial de Bayamón, fue negada, esta petición y se interpuso este recurso;
• Por cuanto, la solicitud de traslado se basa en que los hechos ocu-rrieron en el pueblo de Cataño, que formaba parte del territorio de la corte de San Juan y que ahora forma parte del territorio de la Corte de Distrito de Bayamón, alegándose además que los testigos de la demandante residen en Cataño, o sea dentro del distrito de Ba-yamón, que a los testigos de la demandante les sería muy conveniente que la vista del presente caso se celebrara en esta iiltima corte, y que los fines de la justicia se beneficiarían con el traslado de este pleito a la corte mencionada;
Por cuanto la Corte de Distrito de San Juan adquirió jurisdic-ción en este caso y no se acompaña declaración jurada alguna a la pe-tición de traslado;
Por cuanto, esta solicitud es insuficiente, puesto que no se ha su-ministrado a la Corte ningún hecho que demuestre que el interés de la justicia requiere que dicho traslado se verifique, y los testigos en este caso residen en Cataño, teniendo las mismas facilidades para trasla-darse a San Juan que a Bayamón;
Por tanto, se confirma la resolución apelada de 23 de abril de 1931.